         Case 1:09-cr-00799-SHS Document 72 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               v.
                                                      09-Cr-799 (SHS)
 BRIAN MADDEN,                                        ORDER
                             Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     This matter was reassigned to this Court on August 25, 2020, after the August 24
filing by Arthur G. Jacoby, Esq., of a letter on behalf of several title insurance companies
that state that they are victims of defendant Brian Madden’s fraud. (ECF No. 67.) After
reviewing the letter’s allegations of significant, unexplained delays by the U.S.
Attorney’s Office in disbursing the defendant’s forfeited assets to the title company
victims, the Court ordered that the government respond in writing by September 11.
(ECF No. 69.)
     The Court has now reviewed the government’s letter filed September 10 (ECF No.
70), as well Mr. Jacoby’s reply filed September 30. (ECF No. 71.) It appears that the
government has been neither assiduous nor forthcoming in processing the title
companies’ claims. In order to facilitate a prompt and equitable resolution of this decade-
long effort to provide restitution to Madden’s victims,
    IT IS HEREBY ORDERED that a conference will take place on October 14, 2020, at
12:00 p.m. at the U.S. Courthouse, 500 Pearl Street, New York, New York, in Courtroom
23A. The parties are directed to meet and confer prior to that conference, in order to work
toward an agreement and timeline moving forward.

Dated: New York, New York
       October 9, 2020
